Citation Nr: 1527459	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to reentrance into the Vocational Rehabilitation and Employment (VR&E) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A report of general information dated in March 2015 noted that the Veteran stated that he wished to revoke representation by Disabled American Veterans.  He was advised to submit a written statement.  He did not submit a statement and was duly represented by Disabled American Veterans at his subsequent hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  Therefore, the Board finds that the Veteran is currently represented by Disabled American Veterans.    

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned VLJ.  A transcript of the hearing is associated with the claims file. 

In April 2015, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).  However, the Board points out that the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).

A January 2014 rating decision denied the issues of entitlement to service connection for sleep apnea, entitlement to service connection for sleep disturbances, entitlement to service connection for chronic fatigue syndrome, and entitlement to service connection for irritable bowel syndrome.  The Veteran filed a timely notice of disagreement and a Statement of the Case (SOC) was issued on March 5, 2015.  The Veteran was notified of the decision via a January 8, 2014 VA notice letter.  Generally, a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the Veteran (i.e. May 4, 2015), or within the remainder of the 1-year period from the date of mailing of the determination being appealed, whichever is later.  38 C.F.R. § 20.302(b)(1) (2014).  The Veteran's VA Form 9 was sent to VA by the Veteran on May 11, 2015, as reflected by a dated postage stamp which constitutes the postmark date, and received by VA on May 13, 2015.  38 C.F.R. § 20.305 (2014).  Even if the dated postage stamp is deemed not to be controlling pursuant to 38 C.F.R. § 20.305, when excluding Saturday and Sunday,  the postmark date may not be presumed to be earlier than 5 days prior to the date of receipt by VA, or May 6, 2015.  The VA Form 9 was not filed within the 60-day period.  Accordingly, the Board finds that it does not have jurisdiction over the aforementioned issues.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran participated in a VR&E program under 38 U.S.C. Chapter 31.  An Individualized Written Rehabilitation Plan (IWRP) was completed with a goal to obtain and maintain employment in the occupational group of Business Administration/Management.  VA assisted the Veteran and he obtained employment as a Veteran's Coordinator in August 2007.  A March 2008 decision issued by the Veteran's rehabilitation counselor indicated that the Veteran completed his VR&E program because he successfully maintained his employment for at least 60 days.  The decision informed the Veteran that he could reapply later for VR&E if ". . . service-connected disability and other impairments may have worsened and you are no longer able to do your job."  

In order to obtain reentrance into rehabilitation to the point of employability, i.e., receive an additional period of training or services, the evidence must show the following: (1) the veteran has a compensable service-connected disability and either; (2) the current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes the veteran from performing the duties of the occupation for which he or she previously was found rehabilitated; or (3) the occupation for which the veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of his or her specific employment handicap and capabilities.  38 C.F.R. § 21.284 (2014).

"Employment handicap" means an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35.

The Veteran requested reentrance into the VR&E program to obtain assistance in obtaining employment.  He stated that he resigned from his prior occupation as a Veteran's Coordinator because of worsening of his service-connected disabilities.   The Veteran testified that he subsequently enrolled in law school and graduated.  He stated that he has been unable to find a job as an attorney.  The January 2013 decision and May 2013 Statement of the Case (SOC) denied reentrance into the VR&E program.  The May 2013 SOC stated that the Veteran's medical chart, training, work experience, and current qualifications were reviewed.  The Veteran's rehabilitation counselor indicated that according to medical documentation, the service-connected disabilities were not of the severity to preclude him from qualifying for employment in the occupation for which he was previously rehabilitated or other suitable jobs consistent with his assessed interests, aptitudes and abilities.  It was determined that the Veteran did not have an employment handicap and he no longer met the entitlement criteria for VR&E services.  

However, the Veteran testified that he applied for Social Security Administration (SSA) disability benefits in 2013 and was denied, but was working on an appeal.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  The SSA records may be relevant in the determination as to whether the Veteran's service-connected disabilities are of the severity to preclude him from qualifying for employment in the occupation for which he was previously rehabilitated or other suitable jobs consistent with his assessed interests, aptitudes and abilities.  Accordingly, the SSA records must be requested.  

In addition, the Board finds that updated VA medical treatment records must also be requested and associated with the claims file as the records may contain relevant information with respect to the severity of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit any evidence related to his prior employment at the Minnesota Department of Veterans Affairs and/or submit a release form to allow VA to request records on his behalf.  He should also be asked to provide any other relevant evidence with respect to the worsening of his service-connected disabilities which either preclude him from performing the duties of the occupation for which he previously was found rehabilitated; or, which support that the occupation for which he previously was found rehabilitated under Chapter 31 is unsuitable on the basis of his specific employment handicap and capabilities.

2.  Request updated VA medical treatment records.  

3.  Contact the Social Security Administration and request all records related to the Veteran's claim, or any appeal, for disability benefits.  Any response must be included in the claims file and the Veteran notified accordingly.

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


